MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
Appeal from a final judgment, rendered by the district court *365of Silver Bow county upon an application for a writ of prohibition to Cornelius Taylor, the justice of the peace of South Butte township in said county. That final judgment was in fact rendered and entered by the district court appears only from a copy of the notice of appeal found in the record.
On appeal from a judgment the record must contain a copy of the judgment-roll (Code of Civil Procedure, section 1736). There can be no judgment-roll without a copy of the judgment (Code of Civil Procedure, section 1176). Nor does an appeal lie until the judgment has been entered (Code of Civil Procedure, section 1722, as amended by Laws of 1899, page 146). It therefore does not appear from the record that this court has jurisdiction to review and dispose of the cause on its merits, and the appeal must be dismissed. (Lisker v. O'Rourke, 28 Mont. 129, and cases cited.) The appeal is dismissed.

Dismissed.

Mr. Justice Milburn and Mr. Justice Holloway concur.